60 F.3d 832NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Edward L. BILLINGS, Debtor.Shong-Ching TONG, Plaintiff-Appellant,v.Edward L. BILLINGS, Defendant-Appellee.
No. 94-56093.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Shong-Ching Tong appeals pro se the district court's order remanding for factual findings Tong's appeal from a bankruptcy court's order which dismissed his adversary complaint against debtor Edward Billings.  We dismiss this appeal for lack of jurisdiction over a final appealable order.  Vylene Enter., Inc. v. Naugles, Inc.  (In re Vylene Enter., Inc.), 968 F.2d 887, 895 (9th Cir. 1992).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3